Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An examiner’s comment to the record appears below. 

Continued Prosecution Application (CPA)
	The request filed on 29 July 2021 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/685,189 is acceptable and a CPA has been established. An action on the CPA follows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY L GROSS whose telephone number is (571)272-9063.  The examiner can normally be reached on Monday-Friday, 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KELLY L GROSS/Examiner, Art Unit 2912 





/T Chase NELSON/Primary Examiner, Art Unit 2926